 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA

 3 NEW VISION GAMING &                               Case No.: 2:17-cv-01559-APG-BNW
   DEVELOMENT, INC.,
 4                                                         Order for Status Report
        Plaintiff
 5
   v.
 6
   BALLY GAMING INC.,
 7
        Defendant
 8

 9     I ORDER the parties to file a status report on or before October 31, 2019.

10     DATED this 3rd day of October, 2019.

11

12
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
